Citation Nr: 1537835	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO. 09-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to May 18, 2015, and 30 percent thereafter for residuals of a compression fracture at C6 (neck disorder). 

2. Entitlement to a rating in excess of 20 percent prior to May 21, 2015, and 30 percent thereafter for residuals of a right foot bone fracture (right foot disorder). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Effective September 2011, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

In October 2014, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing. A transcript of the hearing has been associated with the electronic file. 

In January 2015, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review. 

In a June 2015 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) increased the Veteran's service-connected neck and right foot disabilities to both 30 percent disabling, effective May 18, 2015, and May 21, 2015, respectively. The Veteran continues to seek higher ratings for both service-connected disabilities. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise). 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of service connection for carpal tunnel syndrome, cancer due to drinking contaminated water at Camp Lejeune, fibromyalgia, hammer toes, and pancreatic problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See the October 2014 Board hearing transcript. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Prior to May 18, 2015, the Veteran's service-connected residuals of a compression fracture at C6 (neck disorder) is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of forward flexion being 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

2. As of May 18, 2015, the Veteran's service-connected residuals of a compression fracture at C6 (neck disorder) is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of unfavorable ankylosis of the entire cervical spine. 

3. Prior to May 21, 2015, the Veteran's service-connected residuals of a right foot fracture (right foot disorder) is manifested by subjective complaints of pain and weakness, as well as an inability to ambulate easily, but objectively, these symptoms suggest no more than overall a moderately severe right foot disability. 

4. As of May 21, 2015, the Veteran's service-connected residuals of a right foot fracture (right foot disorder) is manifested by subjective complaints of pain and weakness, as well as an inability to ambulate easily, but objectively, no evidence of actual loss of use of the right foot. 


CONCLUSIONS OF LAW

1. Prior to May 18, 2015, the criteria for a disability rating in excess of 20 percent for the Veteran's residuals of a compression fracture at C6 (neck disorder) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5235 (2015).

2. As of May 18, 2015, the criteria for a disability rating in excess of 30 percent for the Veteran's residuals of a compression fracture at C6 (neck disorder) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5235 (2015). 

3. Prior to May 21, 2015, the criteria for a disability rating in excess of 20 percent for the Veteran's residuals of a right foot fracture (right foot disorder) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5284 (2015). 

4. As of May 21, 2015, the criteria for a disability rating in excess of 30 percent for the Veteran's residuals of a right foot fracture (right foot disorder) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in January 2008. The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The January 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Although the January 2008 letter did not advise him of the evidence necessary to establish claims of entitlement to increased ratings under the specific diagnostic codes assigned to his disabilities, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). The duty to notify has therefore been met. 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued the required VCAA notice prior to the August 2008 rating decision on appeal. Thus, there is no timing error. 

The RO has secured the Veteran's service treatment records (STRs), VA treatment records, private treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected neck and right foot disabilities. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The examinations were provided in April 2008, May 2008, April 2013, February 2014, and May 2015. These examinations are informed, competent and responsive to the issues and new VA examinations are not warranted. The Veteran has submitted personal statements and representative argument. 

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board. The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The AMC complied with the Board's January 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC secured additional VA treatment records and afforded the Veteran VA examinations to rate the current severity of his neck and right foot disabilities. The AMC has complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

The Merits of the Increased Rating Claims

At the October 2014 Board hearing, the Veteran testified that his service-connected neck and right foot disabilities warrant higher ratings. He explained that his service-connected neck pops and snaps several times during the day, and he sometimes experiences a "choking sensation." He also reported experiencing a numbing or tingling sensation down his arms, fingers, and legs. With regard to the service-connected right foot disability, the Veteran testified that his foot breaks and "lets [him] down." He stated that the right foot has big bunions and other problems, which have caused him to have a limp in that foot. He contends that increased ratings are warranted for his service-connected neck and right foot disabilities. 

The Veteran filed increased rating claims in November 2007. The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his neck and right foot disabilities have been more severe than at others, and rate it accordingly. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Compression Fracture at C6 (Neck Disorder)

The Veteran's service-connected residuals of a compression fracture at C6 (neck disorder) is evaluated under 38 C.F.R. § 4.71a, DC 5235 (vertebral fracture or dislocation). All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation. 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, DCs 5235 to 5243. The pertinent criteria are as follows: 

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire cervical spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. Id. at Note (2). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Prior to May 18, 2015

The Veteran was afforded several VA examinations for his service-connected cervical spine disability. At the first examination conducted in April 2008, the Veteran reported chronic neck pain since the early 1980s, with it worsening over the past three years. He denied any radiculopathic symptoms associated with the service-connected cervical spine disability. The Veteran indicated that no assistive devices have been prescribed, and he has only used pain relieving medication for aches and pains in the neck. 

Upon physical examination testing, the examiner noted that the Veteran's gait was normal except for it being slow with the use of a cane because of residuals of a leg disorder. The posterior neck was mildly tender to pressure, and there was no spasm of the posterior neck muscles. Range of motion testing reflected forward flexion to 20 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees. The examiner noted pain on range of motion testing, but reported the Veteran being capable of three slow repeats of the range of motion testing. The examiner reported that the cervical spine was not additionally limited by pain, fatigue, weakness, or lack of endurance. Motor strength testing was normal, and sensory neurologic examination testing was not conducted as there was no history of radiculopathic symptoms. The examiner diagnosed the Veteran with posttraumatic degenerative disease of the cervical spine. 

In July 2008, the Veteran underwent a private physical examination due to injuries sustained in the left ankle during the course of his employment. Physical examination of the cervical spine was also conducted, which revealed muscle spasm and tenderness of the posterior cervical musculature and both trapezius muscles. There was marked interspinous tenderness at the C5-6 interspace. Range of motion testing of the cervical spine revealed forward flexion to 15 degrees, extension to 15 degrees, bilateral lateral rotation to 25 degrees, and bilateral lateral flexion (sidebending) to 15 degrees. The private physician noted that all motions were painful. Neurological testing of the upper extremities revealed the biceps, triceps, and brachioradialis reflexes to be intact and equal bilaterally. There was no sensory loss, muscle weakness, or atrophy. The private physician concluded that the Veteran demonstrated a 65 percent permanent partial total loss based on the residuals of the two fractures of the cervical at C5-6. 

In February 2014, the Veteran was afforded a second VA examination for his service-connected neck disability. He reported having problems with spastic gait, neck pains, and flare-ups over the years. He explained that the neck pains have increased in severity, and he is confined to a motorized wheelchair with minimal ability to ambulate. He rated his pain between a six and nine out of ten in terms of severity, and admitted to treating his neck pain with rest and nonsteroidal anti-inflammatory drugs (NSAIDs). 

Upon physical examination testing, there was no localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine, nor the presence of muscle spasms or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour. There was also no ankylosis of the spine, IVDS of the cervical spine, or any other neurologic abnormalities related to the cervical spine, such as bowel or bladder problems due to cervical myelopathy. 

Range of motion testing reflected forward flexion to 20 degrees, with painful motion at 15 degrees; extension to 20 degrees, with painful motion at 15 degrees; right lateral flexion to 20 degrees, with painful motion at 15 degrees; left lateral flexion to 20 degrees, with painful motion at 15 degrees; right lateral rotation to 20 degrees, with painful motion at 15 degrees; and left lateral rotation to 20 degrees, with painful motion at 15 degrees. The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions. Range of motion testing after repetitive testing was forward flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees. The examiner indicated that the Veteran had additional limitation in range of motion testing after repetitive-use testing with contributing factors of less movement than normal and pain on movement, but no functional loss and/or functional impairment of the cervical spine. Muscle strength testing was normal for bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexion, and bilateral finger abduction. Deep tendon reflexes were normal for the bilateral biceps, bilateral triceps, and bilateral brachioradialis. Sensory examination testing was normal in the bilateral shoulder area (C5), bilateral inner/outer forearm (C6/T1), and bilateral hand/fingers (C6-8). 

The examiner noted mild radicular pain in the bilateral upper extremities, mild numbness in the bilateral upper extremities, and mild paresthesias and/or dysesthesias in the bilateral upper extremities, but otherwise, no intermittent pain in the bilateral upper extremities. X-ray testing showed the presence of arthritis, and the examiner diagnosed the Veteran with cervical spine strain. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's cervical spine disability. However, no range of motion testing was conducted at the outpatient visits. 

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 20 percent, prior to May 18, 2015, has not been met. As previously stated, in order to warrant the next-higher 30 percent rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. Such has not been shown in this case. The Veteran demonstrated movement of the cervical spine at forward flexion, backward extension, bilateral lateral flexion, and bilateral lateral rotation at the April 2008, July 2008, and February 2014 examinations. Additionally, range of motion testing conducted at the April 2008 and February 2014 VA examinations reflected forward flexion to 20 degrees. The Board has considered the private physician's findings of forward flexion to 15 degrees at the July 2008 private examination. However, such finding is considered to be an isolated finding, as the Veteran's forward flexion was to 20 degrees two months prior. Therefore, a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability under the General Rating Formula is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, the February 2014 examiner noted that the Veteran did not have IVDS of the cervical spine. A rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Service connection is in effect for radiculopathy (claimed as peripheral neuropathy of the bilateral upper extremities), effective November 16, 2007. See the February 2014 Decision Review Officer (DRO) decision. The April 2008 and February 2014 VA examiners, along with the July 2008 private physician did not mention any other neurologic abnormalities or findings related to the service-connected cervical spine disability. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical spine disability is warranted.

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case. Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided. See 38 C.F.R. § 4.14. Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate. As explained above, the Veteran's limitation of motion of the cervical spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, DC 5235. Therefore, a separate rating based on arthritis is not warranted in this case. 

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). During range of motion testing, both VA examiners determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, rotation) of the cervical spine. Although the evidence does show that the Veteran experiences painful motion and less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical spine disability has worsened. However, the objective clinical findings do not support his assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 20 percent, prior to May 18, 2015, for his residuals of a compression fracture at C6 is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

As of May 18, 2015

In May 2015, the Veteran was afforded a VA examination for his service-connected cervical spine disability. He reported having a spastic gait with chronic neck pain. He rated the pain between a two and a six out of ten, in terms of severity, and indicated that the pain has increased over the years. He also admitted to being confined to a motorized wheelchair since 2014, and having mild flare-ups weekly with severe flare-ups occurring every other month. The Veteran stated that the flare-ups last from one to fourteen days depending on the initial severity and are often precipitated by prolonged neck and upper body exercises. He indicated that the flare-ups are often relieved with analgesics and stretching exercises. 

Upon physical examination testing, there was no pain with weight bearing, evidence of localized tenderness, pain on palpation of the joint, associated soft tissue of the cervical spine, or the presence of muscle atrophy. There was also no localized tenderness, guarding, or muscle spasm of the cervical spine, as well as no evidence of ankylosis of the cervical spine. Range of motion testing reflected forward flexion to 15 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees. The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions. There was also no evidence of pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over a period of time. Muscle strength testing was normal for bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexion, and bilateral finger abduction. Deep tendon reflexes were normal for the bilateral biceps, bilateral triceps, and bilateral brachioradialis. Sensory examination testing was normal for the bilateral shoulder (C5), the inner/outer forearm (C6/T1), and the bilateral hand/fingers (C6-8). The examiner noted the presence of radicular pain, specifically mild constant pain of the bilateral upper extremities, mild paresthesias and/or dysesthesias of the bilateral upper extremities, and mild numbness of the bilateral upper extremities. The examiner indicated that there were no other neurologic abnormalities related to the cervical spine or evidence of IVDS of the cervical spine. The examiner noted the constant use of a wheelchair for assistive purposes. X-ray testing showed no evidence of arthritis, and the examiner diagnosed the Veteran with cervical strain. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's cervical spine disability. However, no range of motion testing was conducted at the outpatient visits. 

The criteria for a disability rating in excess of 30 percent, as of May 18, 2015, have not been met. As previously stated, in order to warrant the next-higher 40 percent rating under the General Rating Formula, the Veteran must demonstrate unfavorable ankylosis of the entire cervical spine. Such has not been shown in this case. The Veteran demonstrated movement of the cervical spine at forward flexion, backward extension, bilateral lateral flexion, and bilateral lateral rotation at the May 2015 VA examination, and VA outpatient treatment records show no evidence or findings of ankylosis. Additionally, the May 2015 VA examiner specifically noted that the Veteran's cervical spine was not ankylosed. Therefore, a rating in excess of 30 percent for the Veteran's service-connected cervical spine disability under the General Rating Formula, as of May 18, 2015, is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, the May 2015 examiner noted that the Veteran did not have IVDS of the cervical spine. A rating in excess of 30 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). As previously stated, the Board notes that the Veteran is currently service-connected for radiculopathy (claimed as peripheral neuropathy of the bilateral upper extremities), effective November 16, 2007. See the February 2014 DRO decision. The May 2015 examiner, did not mention any other neurologic abnormalities or findings related to the service-connected cervical spine disability. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case. The May 2015 VA examiner found no evidence that the Veteran suffers from degenerative joint disease of the cervical spine. As such, DC 5003, would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. § 4.71a, DC 5003. 

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The May 2015 examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions. There was also no evidence of pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over a period of time. Although the evidence does show that the Veteran experiences painful motion and less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

The objective clinical findings do not support his assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 30 percent, as of May 18, 2015, for his residuals of a compression fracture at C6 is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Right Foot Bone Fracture (Right Foot Disorder)

The Veteran's service-connected residuals of a right foot bone fracture is evaluated under 38 C.F.R. § 4.71a, DC 5284 (other foot injuries). Under DC 5284, a 10 percent disability rating is warranted for moderate foot injuries. A 20 percent disability rating is warranted for moderately severe foot injuries, and a 30 percent disability rating is warranted for severe foot injuries. Finally, a note accompanying the code instructs that a 40 percent disability rating may be assigned where the foot injury at issue has resulted in actual loss of use of the foot. See 38 C.F.R. § 4.71, DC 5284. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Prior to May 21, 2015

The Veteran was afforded several VA examinations for his service-connected right foot disability. At the first examination conducted in May 2008, the Veteran complained of constant moderate to severe pain, along with weakness and fatigability of his right foot. The Veteran denied wearing orthotics or corrective shoes, but admitted to using a walker and cane for ambulatory purposes. The Veteran explained that he has difficulty with prolonged standing and walking for more than twenty minutes due to his right foot pain. 

Physical examination testing revealed moderate tenderness noted on the mid-third plantar aspect of both feet. There was no callus formation or unusual shoe pattern wear to suggest abnormal weight bearing. The examiner noted the presence of flat feet, right greater than the left, along with the Achilles tendon being midline for both feet. There was no pain on manipulation, but the presence of bunions on the right foot with a great toe valgus deformity approximately 30 degrees deviated from midline. Range of motion of his toes in both feet was normal. With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. There was no evidence of pain on motion of his feet. There was no edema, weakness, or instability of the feet. The examiner diagnosed the Veteran with residuals of a fractured right foot with moderate bilateral pes planus, moderate bilateral plantar fasciitis, and bilateral bunions. 

In July 2008, an examination was conducted for a left ankle injury at his employment. During examination testing, a physical examination was also performed of the right foot and ankle. The examiner noted the Veteran's walk with a limp, along with an alteration of ambulation and gait. He was diagnosed with a 70 percent loss of the right foot based on the residuals of the sprain and strain of the superimposed upon the pre-existing fracture status post-surgical intervention. 

In April 2013, the Veteran was afforded his second VA examination. He reported being unable to apply pressure on his right foot because of the pain. He stated that he hurt all over especially around the toes and bunions. The Veteran admitted to regular use of a walker and power scooter with the occasional use of a cane. 

Upon physical examination testing, the examiner noted marked tenderness under the right foot metatarsal heads. There was a shortened plantar fascia on the right foot, with limitation of dorsiflexion at the ankle to the right angle. There was also the presence of mild or moderate hallux valgus, hallux rigidus, claw foot (pes cavus), and moderate malunion or nonunion of tarsal or metatarsal bones. The examiner concluded that the Veteran has significant reduction in range of motion throughout the right foot. The examiner indicated that range of motion testing caused pain whether passive or active. Muscle strength testing results of the right foot were between a 2/5 and 3/5. X-ray testing showed findings of degenerative or traumatic arthritis of the right foot in multiple joints. The examiner explained that the screw passing from the plantar posterior through the calcaneus into the talus, but it has not caused total fusion of the subtalar joint (STJ). The examiner further added that the Veteran has a decreased medial longitudinal arch, hallux valgus, and fusion of the calcaneo-cuboid joint and cuboid fourth metatarsal joint. The examiner stated that the Veteran's foot disability impacts his ability to work because he is unable to perform any duties without the assistance of a cane, walker, or power scooter. He further added that the Veteran has gotten progressively worse and would most likely benefit from surgery to fix the nonunion and bunion on the right foot followed by some type of foot and ankle orthoses. He was diagnosed with hallux valgus and nonunion of the STJ fusion. 

The examiner also noted scars related to the Veteran's service-connected right foot disability. The examiner indicated that the scars were not painful and/or unstable, or greater than 39 square centimeters. 
VA outpatient treatment records note continuing complaints and treatment for the Veteran's service-connected right foot disability. 

The criteria for a disability rating in excess of 20 percent, prior to May 21, 2015, has not been met. As previously stated, in order to warrant the next-higher 30 percent rating under DC 5284, the Veteran's foot injury must be considered severe or manifested by actual loss of use of the foot (40 percent rating). Such has not been shown in this case. The evidence shows that the Veteran's service-connected right foot disability has been manifested by pain, bunions, great toe valgus deformity, hallux valgus, hallux rigidus, pes cavus, and malunion or nonunion of tarsal or metatarsal bones. However, the April 2013 examiner specifically categorized such ailments as being either mild or moderate in severity and never severe. Thus, the level of impairment demonstrated by the Veteran's service-connected foot disability amounts to no more than a moderately severe level of impairment and not severe. Therefore, a higher disability rating, prior to May 21, 2015 for the Veteran's service-connected right foot disability is not warranted. 

In addition to DC 5284, the Board has considered whether evaluation of the service-connected right foot disability under any alternative diagnostic code would provide a basis for a higher rating. The evidence of record shows that the Veteran was diagnosed with bilateral pes planus. Specifically, the May 2008 examiner characterized it as being moderate in severity. Under DC 5276, for acquired flat foot, moderate bilateral or unilateral flatfoot only warrants a 10 percent rating. Therefore, a higher disability rating under DC 5276 is not warranted. The evidence also shows diagnoses of pes cavus on all toes of the right foot, mild or moderate hallux valgus, mild or moderate hallux rigidus, and moderate malunion or nonunion of tarsal or metatarsal bones. Again, such findings do not warrant a rating higher than 20 percent. Specifically, under DC 5278, claw foot (pes cavus), all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads unilaterally, only warrants a 20 percent rating. Under DC 5280, unilateral hallux valgus operated with resection of metatarsal head warrants a 10 percent rating, and hallux rigidus under DC 5281 only warrants a 10 percent rating. Under DC 5283 moderate malunion or nonunion of tarsal or metatarsal bones warrants a 10 percent rating. Therefore, a higher rating is not warranted under DCs 5276, 5278, 5280, 5281, and 5283. There is also no evidence of the Veteran having bilateral weak foot, Morton's disease, or hammer toes. Thus, a higher rating is not warranted under DCs 5277, 5279, and 5282. 

The clinical evidence does not show that Veteran's right foot disability has been manifested by symptomatology that equates to severe right foot disability even when considering 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra. The Board has considered sections 4.40 and 4.45 and DeLuca, supra, as the evidence shows the Veteran experiences pain while demonstrating movement in his right foot; however, the lay and medical evidence of record does not reflect that his pain has been so disabling to result in a severe foot disability warranting the next-higher 30 percent rating under DC 5284. 

While the record reflects findings of arthritis in the foot, such diagnosis does not provide a basis for a higher, or additional, rating. Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved; or, if limitation of motion is noncompensable, a maximum 20 percent rating is assignable under DC 5003, under certain circumstances, for limited and/or painful motion. While there is no specific diagnostic code for limitation of the foot, as noted, the current rating for the right foot disability is primarily based upon the Veteran's reports of pain and limitation of motion-the same manifestations upon which arthritis is evaluated. Evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14. 

There also is no basis for assignment of a separate, compensable rating for the scar(s) on his right foot. The April 2013 examiner noted that there is a non-painful scar on the Veteran's right foot. There is no indication or allegation that the right foot scar is adherent and there is no objective evidence of pain with palpation to the scar. Because there is no evidence or allegation of any symptomatology associated with the scar, or indication that the scar results in any limited function, assignment of a separate, compensable rating for the right foot scar is not warranted. See 38 C.F.R. § 4.118, DC 7803 to 7805. 

The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 20 percent, prior to May 21, 2015, for his residuals of a right foot bone fracture is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

As of May 21, 2015

The Veteran was afforded a VA examination in May 2015. He reported right foot pain, but denied having flare-ups. He also admitted to having functional loss or functional impairment of the foot. He explained that he could only walk up to 40 feet and for no more than two to three minutes. He stated that he has pain with each step and utilizes a wheelchair constantly for ambulatory purposes. 

Upon physical examination testing, the examiner noted pain on palpation to the right subtalar joint with slight motion noted at this particular location. The examiner also noted the presence of severe nonunion of the subtalar joint with a visualized gap between calcaneus and talus, with bony bridging not visualized. The Veteran demonstrated pain during testing, along with functional loss and limitation of motion. Pain on weight bearing and interference with standing were listed as the contributing factors to the functional loss. The examiner concluded that there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time, but no evidence of functional loss during flare-ups or when the foot is used repeatedly over a period of time. X-ray testing showed right foot degenerative or traumatic arthritis, and the examiner determined that the Veteran's service-connected right foot disorder results in moderately severe limitation due to pain with weight bearing activity. 

VA outpatient treatment records reflect continuing complaints and treatment for his service-connected right foot disability. 

The criteria for a disability rating in excess of 30 percent, as of May 21, 2015, has not been met. As previously noted, a 30 percent rating is the maximum rating possible under DC 5284; however, the note says that with actual loss of use of the foot, a 40 percent rating is warranted. Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. However, in this case, the Veteran has not contended that he experiences actual loss of use of the foot. Furthermore, the examination report of record does not indicate that the Veteran has suffered actual loss of use of the foot or that the Veteran's symptoms more closely approximate the criteria for that rating. Thus, a higher rating is not warranted for the Veteran's service-connected right foot disability under DC 5284, as of May 21, 2015. 

No higher rating is warranted under any other applicable provisions of VA's rating schedule. Without actual loss of use of the foot, the 30 percent rating assigned is the maximum rating for any unilateral foot disability under the various diagnostic codes for the feet. The 30 percent rating assigned is based on consideration of all functional impairment associated with the Veteran's right foot disability. Finally, any additional separate rating for the Veteran's right foot disability would result in double compensation for the same symptomology in violation of anti-pyramiding provisions. See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The evidence does not show that Veteran's right foot disability is manifested by symptomatology that equates to loss of use of the foot even when considering 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra. The Board has considered sections 4.40 and 4.45 and DeLuca, supra, as the evidence shows the Veteran experiences pain while demonstrating movement in his right foot; however, the lay and medical evidence of record does not reflect that his pain has been so disabling to result in a severe foot disability warranting the next-higher 40 percent rating under DC 5284. In fact, the May 2015 examiner specifically categorized the service-connected right foot disability as "moderately severe."

The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 30 percent, as of May 21, 2015, for his residuals of a right foot bone fracture is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Extraschedular Consideration

The Veteran has submitted no evidence showing that his service-connected cervical spine and right foot disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these service-connected disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5235 and 5284, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. Although the Veteran has argued that his cervical spine and right foot disabilities have impacted his unemployability, this has been considered and a total disability rating due to individual unemployability (TDIU) has been granted. See the February 2014 DRO decision. Therefore, the Board finds that the scheduler criteria adequately describe the Veteran's cervical spine and right foot disabilities. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008). 




ORDER

A disability rating in excess of 20 percent, prior to May 18, 2015, for residuals of a compression fracture at C6 (neck disorder) is denied. 

A disability rating in excess of 30 percent, as of May 18, 2015, for residuals of a compression fracture at C6 (neck disorder) is denied. 

A disability rating in excess of 20 percent, prior to May 21, 2015, for residuals of a right foot bone fracture (right foot disorder) is denied. 

A disability rating in excess of 30 percent, as of May 21, 2015, for residuals of a right foot bone fracture (right foot disorder) is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


